Title: To George Washington from Barent Martlings, 23 January 1781
From: Martlings, Barent
To: Washington, George


                        
                            Der Sir
                            Fish Kill Landing January 23 1781
                        
                        may et ples your ExcelanSa to hav apetesin appreciation of one belonging to that anSent
                            and noble Sosiette of masonra Masonry hom whom is now under the neSeste to Right
                            to your ExcelanSa as the father of the thorteen Juinet Stats I will now lat your ExecelanSa kno my
                            proseding in the yar 1776 I was in the minnet Sarvist in new yorek from that a Laftenent in the five
                            month Sarvis at kings Braget Kings Bridge fabuary 1777 I ingadt in the quarter masters Depertment with
                            major Kiers at Kings ferry whare I continedt till in november 1779 whan I got my Self Lam lame in
                            Sarvin my contery wich Lamnis lameness Stil trugels troubles me in the beginin
                            of thes tims I Lavd lived at toppon Tappan in orrans Orange
                            town from thar I was forst forced to move my famly to harver Straw whar I Levid whan the Enyme cam to
                            taek Verplanks pint and Stony pint at that time. Lost all my efasct effects I got with my famly to
                            fish kill Landing whare I got a Sloop and inert in the Sarvist service and hafe Sarvid my Contry with
                            my Son and my Self that wey ware both all mast naket naked for the whont of clos I never Drod one
                            Sxpence wort of any Clos I have not one farding of monny to halp my Self nor a moudtful of proveSin
                            provision for my famly as I have Savin seven in famly and mus nids Starf for whont If I get no Relife I cannot get my monny Due to me had I any monny I might halp my Self
                            a letel I homble Bag your EscelandSa will be pleSed to grant me Relefe at prasent my bad Riten your ExcelanSa I hop will
                            exSques. I am Your ExcelanSa humble Sarvint and wall wiser
                        
                            Barent Martlings
                        
                    